NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0759n.06
                           Filed: December 15, 2008

                                           No. 07-2350

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ANTHONY LEGION,                        )
                                       )
      Petitioner-Appellee,             )                 ON APPEAL FROM THE
                                       )                 UNITED STATES DISTRICT
v.                                     )                 COURT FOR THE EASTERN
                                       )                 DISTRICT OF MICHIGAN
KENNETH T. MCKEE, Warden,              )
                                       )
                                                                 OPINION
      Respondent-Appellant.            )
_______________________________________)


Before: MOORE and WHITE, Circuit Judges; and VINSON,* District Judge.

       Per curiam. The issue raised in this habeas appeal has been conclusively decided by another

panel of this court. See Desai v. Booker, 538 F.3d 424 (6th Cir. 2008). The Opinion and Order of the

district court must be, and is, REVERSED on the basis of the Desai decision. This case is

REMANDED to the district court for further proceedings.




       *
         The Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.